127 F.3d 1106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anna SIXTH, Plaintiff-Appellant,v.STATE of California, Antonio Castellaccio;  City ofCupertino, Defendants-Appellees.
No. 97-15224.
United States Court of Appeals, Ninth Circuit.
Oct. 27, 1997.Submitted Oct. 20, 1997.**

Appeal from the United States District Court for the Northern District of California James Ware, District Judge, Presiding
Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Anna Sixth appeals pro se the district court's dismissal of her 42 U.S.C. § 1983 action for failure to state a claim.  In her amended complaint, Sixth alleged civil rights violations arising from a state court action filed against her as a result of her involvement in a traffic accident. we have reviewed the record and affirm for the reasons set forth by the district court in its order dismissing the case, filed on December 19, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Sixth's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3